Case: 09-20511     Document: 00511042953          Page: 1    Date Filed: 03/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 5, 2010
                                     No. 09-20511
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE TREJO MIRELES, also known as Jose Luis Trejo, also known as Jose
Luis Trejo Mireles, also known as Jose Trejo,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-160-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jose Trejo Mireles appeals the 45-month below-guidelines sentence
imposed following his guilty plea conviction of being unlawfully present in the
United States after having been previously removed.                   He argues that the
sentence is procedurally and substantively unreasonable.
        Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the factors in 18 U.S.C. § 3553(a).


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20511    Document: 00511042953 Page: 2        Date Filed: 03/05/2010
                                 No. 09-20511

United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). This standard
applies whether the sentence is within or outside the guidelines range. Gall v.
United States, 552 U.S. 38, 51 (2007).      Pursuant to Gall, we engage in a
bifurcated review of the sentence. United States v. Delgado-Martinez, 564 F.3d
750, 752 (5th Cir. 2009). We first consider whether the district court committed
a “significant procedural error.” Id. at 752-53. If there is no such error, we then
review the substantive reasonableness of the sentence for abuse of discretion.
Id. at 751-53.
      Relying on Gall, 552 U.S. at 47, Trejo Mireles asserts the district court
procedurally erred by requiring extraordinary family circumstances to justify a
further variance below the 46-to-57-month guidelines range of imprisonment.
This argument is unavailing. The record as a whole, including the district
court’s comments prior to and after sentencing, reflect that the court considered
Trejo Mireles’s individual circumstances, and there is no indication that the
district court required extraordinary circumstances before it would impose a
sentence outside of the guidelines range.
      Trejo Mireles’s second point of error, that the district court improperly
weighed the sentencing factors of § 3553(a), also fails. The record reflects that
the district court considered the history and characteristics of the defendant; the
need for the sentence to promote respect for the law; the need for the sentence
to afford adequate deterrence to criminal conduct; and the need for the sentence
to protect the public from further crimes of the defendant. The record therefore
shows that the district court carefully considered and weighed the § 3553(a)
factors at sentencing. Accordingly, Trejo Mireles has failed to demonstrate that
the district court erred in weighing the § 3553(a) factors.
      Relatedly, Trejo Mireles contends that the sentence is substantively
unreasonable because it is greater than necessary to achieve the sentencing
goals of § 3553(a). Trejo Mireles’s appellate argument is, in essence, that this
court should reweigh the § 3553(a) factors. That we “might reasonably have

                                        2
   Case: 09-20511    Document: 00511042953 Page: 3        Date Filed: 03/05/2010
                                 No. 09-20511

concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall, 552 U.S. at 51. Trejo Mireles’s disagreement
with the district court’s assessment of his sentence is insufficient to show that
his sentence is unreasonable or that the sentence imposed represents an abuse
of the district court’s sentencing discretion. See United States v. Rowan, 530
F.3d 379, 381 (5th Cir. 2008).
      AFFIRMED.




                                        3